Citation Nr: 1740613	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-22 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea to include as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969 and from June 1971 to November 1989. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

The case was remanded by the Board to the Agency of Original Jurisdiction (AOJ) in May 2015 for additional development.  The case has since been returned to the Board for review.

The issue of service connection for sleep apnea as a result of exposure to herbicides is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, an additional remand is required, in accordance with the previous Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).  Although the Board sincerely regrets this additional delay, it is necessary to ensure the Veteran is afforded adequate due process and every possible consideration.

The Veteran testified that he had sleep problems during service and that he would stop breathing when he was asleep and then would wake up.  He testified that he was diagnosed with sleep apnea after service in 2004.  The Veteran's post-service treatment records reflect a current diagnosis of obstructive sleep apnea.

In September 2015, the Veteran underwent a VA examination that found he was diagnosed with obstructive sleep apnea syndrome in 2004, and had utilized a nasal continuous positive airway pressure (NCPAP) machine to stimulate quality sleep.  The examiner opined that the Veteran's condition is not caused by, or the result of, service connection as there is a large time gap between his discharge and diagnoses, and no documented episodes or treatment for sleep apnea while he was in service.  The Veteran was discharged from service in 1989 and first diagnosed with obstructive sleep apnea syndrome in 2004.  Although the VA examiner determined the nature and etiology of the Veteran's sleep apnea with rationale, it appears that the examiner did not consider the Veteran's September 1989 in-service medical history report that indicated that he had frequent trouble sleeping as the examiner stated there were no sleep problems mentioned in September 1989 at the time of retirement.  Therefore, an addendum opinion should be obtained that addresses the significance of the September 1989 in-service medical report and the Veteran's statements, both indicating sleep problems in service.  

Accordingly, the case is REMANDED for the following action:

1.  Return the September 2015 VA sleep apnea examination for an addendum.  If the September 2015 examiner is not available, the requested information must be obtained from a similarly qualified examiner.  Additional examination is not needed unless requested by the examiner.  The electronic claims folder must be available for review.  The examination report should indicate that the claims file was reviewed.  

     a). The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current diagnosis of sleep apnea had its clinical onset during active service or is otherwise related to any in-service disease, event, or injury. 

     b). The examiner should address the significance, if any, of the Veteran's statements indicating that he experienced sleep problems in service.  A September 1989 in-service medical report indicated that he had frequent trouble sleeping.

     c). The examiner should provide a detailed rationale for the opinion.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  Following completion of the foregoing, the AOJ must review the claims folder and ensure that all of the requested development has been conducted and completed in full.  In particular, the AOJ should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 

3.  After the requested development has been completed, the AOJ should readjudicate the merits of the Veteran's claims based on all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board.   
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




